DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 9/16/2021 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 1-20 have been amended.
The amendments to the Drawings have overcome the objection of the Drawings set forth in the last Office Action. The objection has been withdrawn.
The amendments to claims 1-20 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1-20 have overcome:
the rejections of claims 1-5, 7-8, 10, 12-14, 17, and 19 under 35 U.S.C. 102(a)(2) as being anticipated by Ren et al. (US 2017/0148996 A1, hereafter Ren), 
the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shin et al. (US 2009/0149649 A1, hereafter Shin), 
the rejections of claims 1 and 6 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Falco et al. (US 2807616 A, hereafter Falco), 
the rejections of claim 15 under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2017/0148996 A1), 
the rejections of claims 7-14 and 17-20 under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2009/0149649 A1), 
the rejections of claims 7-11 and 16 under 35 U.S.C. 103 as being unpatentable over Falco et al. (US 2807616 A) in view of Iijima et al. (JP 2016058205 A, a machine translated English document is referred to, hereafter Iijima) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph from the bottom to the last paragraph of page 10 of the reply filed 9/16/2021 regarding the objections of specification set forth in the Office Action of 6/21/2021 have been considered. 
Applicant argues that the specification has been amended to recite “figure” in place of “Fig. 1”. 
Respectfully, the Examiner does not agree.
It appears that “FIG. 1” in the specification ([0352]) has not been amended yet. The objection is maintained.
Applicant’s arguments see the fourth paragraph of page 16 through the last paragraph of page 17 of the reply filed 9/16/2021 regarding the rejections of claims 1-5, 7-8, 10, 12-14, 17, and 19 under 35 U.S.C. 102(a)(2) by Ren, the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Shin, the rejections of claims 1 and 6 under 35 U.S.C. 102(a)(1) and 102(a)(2) 
Applicant argues that none of the cited references, alone, or in combination, teach or suggest each and every limitation of the amended claims. 
All of outstanding rejections have been withdrawn, and Applicant’s arguments are directed to the amended claims which have not been rejected yet. Thus, the arguments are moot.

Specification
The disclosure is objected to because of the following informalities:
In the specification ([0352]), “FIG. 1” should be “the figure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims that Ar8 of Chemical Formula (6) can be a hydrogen atom or a deuterium atom. However, claim 1 requires at least one of substituents Ar1 and Ar2 of Chemical Formula 1 is a substituted or unsubstituted aromatic hydrocarbon group, a 8 is a hydrogen atom or a deuterium atom, the Chemical Formula (6) does not read on all the feature of Chemical Formula 1 of the independent claim 1.
It is unclear whether a hydrogen atom or a deuterium atom can be the substituent Ar8 of Chemical Formula (6) of claim 6.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Ar8 of Chemical Formula (6) cannot be a hydrogen atom or a deuterium atom.
Regarding claim 16, claim 16 is rejected due to the dependency from claim 6.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, Applicant claims that Ar8 of Chemical Formula (6) can be a hydrogen atom or a deuterium atom. However, claim 1 requires at least one of substituents Ar1 and Ar2 of Chemical Formula 1 is a substituted or unsubstituted aromatic hydrocarbon group, a .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 16, claim 16 is rejected due to the dependency from claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (KR 2014/0094408 A – the original document is referred to for figure/table/diagram and the machine-translated English document is referred to for the remainder body of the patent; and for paragraph [033], an oral spot translation was relied upon).
Regarding claims 1-4, 7-8, 12-14, and 17, Park discloses a compound having a general structure (Formula 1 in [042]) and exemplifies a specific compound having a fused ring structure (Compound 1-43 in [063] and Compound 1-61 in [064]), as shown below.

    PNG
    media_image1.png
    239
    580
    media_image1.png
    Greyscale

The compound of Park (Compound 1-43) has identical structure as Chemical Formula 1 of claim 1, wherein Ar1 and Ar2 is a hydrogen atom or a substituted or unsubstituted aromatic hydrocarbon group; at least one of Ar1 and Ar2 is a substituted or unsubstituted aromatic hydrocarbon group (dinaphthylpyrimidinylphenyl); Y1 is a substituted or unsubstituted aromatic hydrocarbon group (phenyl); X is an oxygen atom; Z1 and Z2 are each carbon atom, meeting all the limitations of claims 1-3.

    PNG
    media_image2.png
    237
    524
    media_image2.png
    Greyscale

The compound of Park (Compound 1-61) has identical structure as Chemical Formula 1 of claim 1, wherein Ar1 and Ar2 is a hydrogen atom or a substituted or unsubstituted aromatic carbon group; at least one of Ar1 and Ar2 is a substituted or unsubstituted aromatic carbon group (dinaphthylpyrimidinylnaphthyl); Y1 is a substituted or unsubstituted aromatic hydrocarbon 1 and Z2 are each carbon atom, meeting all the limitations of claims 1 and 4.
Park discloses an organic electroluminescent device (Example 119 in Table 6 of [333]-[334]; page 33, paragraph 4) comprising an electrode (anode, ITO), a light emitting layer (Ir(ppy)3 as a dopant and CBP as a host), a hole blocking layer (BAlq), an electron transport layer (Compound 1-43), an electron injection layer, and an electrode (cathode, Al), wherein the electron transport layer is an organic layer, meeting all the limitations of claims 7-8, 12-13, and 17.
Park discloses an organic electroluminescent device (Example 137 in Table 6 of [333]-[334]; page 33, paragraph 4) comprising an electrode (anode, ITO), a light emitting layer (Ir(ppy)3 as a dopant and CBP as a host), a hole blocking layer (BAlq), an electron transport layer (Compound 1-61), an electron injection layer, and an electrode (cathode, Al), wherein the electron transport layer is an organic layer, meeting all the limitations of claims 7-8 and 14.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelmi et al. (“Oxazol-5(4H)-ones Part 7. New Synthesis of Oxazolo[5,4-b]pyridines”, J. Chem. Soc. Perkin Trans. 1992, page 701, hereafter Gelmi).
Regarding claims 1 and 5, Gelmi discloses a compound having a fused ring structure (Compound 4g in column 2 of page 701), as shown below.

    PNG
    media_image3.png
    148
    541
    media_image3.png
    Greyscale

The compound of Gelmi (Compound 4g) has identical structure as Chemical Formula 1 of claim 1, wherein Ar1 and Ar2 is a hydrogen atom or a substituted or unsubstituted aromatic hydrocarbon group; at least one of Ar1 and Ar2 is a substituted or unsubstituted aromatic hydrocarbon group (phenyl); Y1 is a substituted or unsubstituted aromatic hydrocarbon group (phenyl); X is an oxygen atom; Z1 and Z2 are each carbon atom, meeting all the limitations of claims 1 and 5.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaguchi et al. (JP 2016/119355 A, machine translated English version is referred to, hereafter Hamaguchi).
Regarding claim 1, Hamaguchi discloses a compound having a fused ring structure (Compound T-41 ([154]), as shown below.

    PNG
    media_image4.png
    239
    419
    media_image4.png
    Greyscale

The Compound T-41 has identical structure as Chemical Formula 1 of claim 1, wherein Ar1 and Ar2 are each substituted or unsubstituted aromatic heterocyclic group or alkyl; at least one of Ar1 and Ar2 is a substituted or unsubstituted aromatic heterocyclic group; Y1 is alkyl; X is an oxygen atom; Z1 and Z2 are each nitrogen atom, meeting all the limitations of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2014/0094408 A – the original document is referred to for figure/table/diagram and the machine-translated English document is referred to for the remainder body of the patent; and for paragraph [033], an oral spot translation was relied upon).
Regarding claims 7-9, 12, and 17-18, the compound of Park (Compound 1-43) reads on all the features of claims 1-3 as outlined above. 
Park discloses an organic electroluminescent device (Fig. 1; and the 2nd paragraph from the bottom of page 13) comprising an electrode (anode, “120”), a light emitting layer (“150”), an electron transport layer (“160”), an electron injection layer (“170”), and an electrode (cathode, “180”).
It is noted that the paragraph [033] of the original Korean document has not been accurately translated in the attached machine-translated English document (the 3rd paragraph of page 14); thus, an oral spot translation is relied upon for paragraph [033]. 
The original disclosure ([033]) is shown below.

    PNG
    media_image5.png
    130
    587
    media_image5.png
    Greyscale

The oral spot translation of the paragraph [033] is as followed.
“The compound according to the present invention can be used in the hole injection layer (130), the hole transport layer (140), the electron transport layer (160), the electron injection layer (170), the host or the dopant of the light emitting layer (150), or the material of the capping layer”.
Thus, according to the original disclosure ([033]), Park teaches that the compounds of Park can be used as the host material of the light emitting layer, the electron transport layer material, or the electron injection layer material.
Park exemplifies Compound 1-43 used as the electron transport layer material of an organic electroluminescent device (Example 119 in Table 6 of [333]-[334]; page 33, paragraph 4).
Park does not disclose a specific organic electroluminescent device wherein Compound 1-43 is used as a hole blocking layer material; however, Park does teach that the compounds of Park can be used as the electron transport layer ([033]) and the electron transport layer (160) can serve as a hole blocking layer (page 14, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Park by using the Compound 1-43 of Park as the electron transport layer material, as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Compound 1-43 of Park is a known electron transport layer material based on the teaching of Park ([033]). Substitution of the electron transport layer material with a known electron transport layer material, Compound 1-43 of Park would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the choice of Compound 1-43 of Park from the disclosed electron transport layer materials of Park would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a modified organic electroluminescent device of Park comprising an electrode (anode), a light emitting layer, an electron transport layer comprising the claims 7-8, 12, and 17.
Park teaches the claimed invention above but fail to teach that the layer comprising Compound 1-43 of Park of the modified organic electroluminescent device of Park is a hole blocking layer.
It is reasonable to presume that the layer comprising Compound 1-43 of Park of the modified organic electroluminescent device of Park is a hole blocking layer.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Park teaches that the electron transport layer of the organic electroluminescent device of Park can serve as a hole blocking layer (page 14, paragraph 1).
Therefore, the electron transport layer comprising Compound 1-43 of Park is equated with a hole blocking layer.
The modified organic electroluminescent device of Park is equated with a device comprising an electrode (anode), a light emitting layer, a hole blocking layer comprising the Compound 1-43 of Park, an electron injection layer, and an electrode (cathode), wherein the hole blocking layer is equated with an organic layer, meeting all the limitations of claims 9 and 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound 2 disclosed by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding claims 10 and 19, the compound of Park (Compound 1-43) reads on all the features of claims 1-3 as outlined above. 
Park discloses an organic electroluminescent device (Fig. 1; and the 2nd paragraph from the bottom of page 13) comprising an electrode (anode, “120”), a light emitting layer (“150”), an electron transport layer (“160”), an electron injection layer (“170”), and an electrode (cathode, “180”).
As outlined above, according to the oral spot translation of the original disclosure ([033]), Park teaches that the compounds of Park can be used as the host material of the light emitting layer, the electron transport layer material, or the electron injection layer material.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Park by using the Compound 1-43 of Park as the host material of the light emitting layer, as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Compound 1-43 of Park is a known host material of a light emitting layer based on the teaching of Park ([033]). Substitution of the host material of the light emitting layer with a known host material of the light emitting layer, Compound 1-43 of Park would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the choice of Compound 1-43 of Park from the disclosed host material of the light emitting layer of Park would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device comprising an electrode (anode), a light emitting layer comprising the Compound of 1-43 of Park used as the host material, an electron transport layer, an electron injection layer, and an electrode (cathode), wherein the light emitting layer is equated with an organic layer, meeting all the limitations of claims 10 and 19 (as well as claims 7 and 12).
Regarding claims 11 and 20, the compound of Park (Compound 1-43) reads on all the features of claims 1-3 as outlined above. 
Park discloses an organic electroluminescent device (Fig. 1; and the 2nd paragraph from the bottom of page 13) comprising an electrode (anode, “120”), a light emitting layer (“150”), an electron transport layer (“160”), an electron injection layer (“170”), and an electrode (cathode, “180”).
As outlined above, according to the oral spot translation of the original disclosure ([033]), Park teaches that the compounds of Park can be used as the host material of the light emitting layer, the electron transport layer material, or the electron injection layer material.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Park by using the Compound 1-43 of Park as the electron injection layer material, as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Compound 1-43 of Park is a known electron injection layer material based on the teaching of Park ([033]). Substitution of the electron injection layer material with a known electron injection layer material, Compound 1-43 of Park would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the 
The modification provides an organic electroluminescent device comprising an electrode (anode), a light emitting layer, an electron transport layer, an electron injection layer comprising Compound 1-43 of Park, and an electrode (cathode), wherein the electron injection layer is equated with an organic layer, meeting all the limitations of claims 11 and 20 (as well as claims 7 and 12).

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gelmi et al. (“Oxazol-5(4H)-ones Part 7. New Synthesis of Oxazolo[5,4-b]pyridines”, J. Chem. Soc. Perkin Trans. 1992, page 701) in view of Iijima et al. (JP 2016058205 A, a machine translated English document is referred to, hereafter Iijima).
Regarding claims 7-8 and 15, the compound of Gelmi (Compound 4g) reads on all the features of claims 1 and 5, as outlined above.
Gelmi does not disclose a specific organic electroluminescent device comprising the organic compound of Gelmi.
Iijima discloses an organic electroluminescent device which includes an intermediate layer, wherein the intermediate layer contains a compound of formula (2) ([026]).
Iijima exemplifies an organic electroluminescent device (“third example” in [192]-[196], “300” in Fig. 4) comprising a first electrode (“conductive layer 1b”), an intermediate layer, a 
Iijima teaches that the compound of Iijima (formula (2) of Iijima) can be used as the material of the intermediate layer of the organic electroluminescent device ([031]).
The compound of Gelmi (Compound 4g) has identical structure as the formula (2) of Iijima ([075]-[076]), wherein X3 and X4 can be carbon; A7 to A9 can be each carbon, oxygen, or sulfur, when A7 to A9 represent carbon, R7 to R9 can be hydrogen or a substituent; B1 to B4 can be carbon or nitrogen; when B1 to B4 represent carbon, R10 to R13 represent hydrogen or a substituent. The substituent can be an aromatic hydrocarbon group (R7 to R13 in [014]). A phenyl group at any of R7 to R13 positions is exemplified in multiple example compounds of the disclosure of Iijima (see example compounds in [104]-[110]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Gelmi (Compound 4g) by using it as the electron transport layer (“intermediate layer”) of the organic electroluminescent device of Iijima, as taught by Iijima.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the compound of Gelmi (Compound 4g) is a known compound and encompassed by the scope of formula (2) of Iijima when the invention was effectively filed. Substitution of known electron transport layer materials represented by the formula (2) of Iijima would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the 
The modification provides an organic electroluminescent device comprising a first electrode, an electron transport layer comprising the compound of Gelmi (Compound 4g), a light emitting layer, and a second electrode, wherein the electron transport layer is an organic layer, meeting all the limitations of claims 7-8 and 15.

Claims 1, 6-7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (JP 2016/119355 A, machine translated English version is referred to).
Regarding claims 1 and 6, Hamaguchi discloses a delayed fluorescent emitting compound represented by Formula (A) of Hamaguchi ([127]-[128]), wherein A represents an acceptor site; I is an integer of 1 to 4; D represents a donor site; m is an integer of 1 to 4; and L represents a 2 valent linking group ([129]).

    PNG
    media_image6.png
    214
    499
    media_image6.png
    Greyscale

Hamaguchi teaches the acceptor site can have a structure represented by Formula (2) ([136]-[137]), wherein A1 to A4 can be CR1 or N; two of A1 to A4 are N; R1 can be hydrogen or a substituent; ring B can be heterocyclic group; B1 to B3
Hamaguchi exemplifies various structure to be used as the donor ([148]).
Hamaguchi exemplifies methyl, phenyl, and pyridyl as the substituent ([129]). Hamaguchi teaches that an alkyl group, an aromatic hydrocarbon group, and an aromatic heterocyclic group are preferred examples of the substituents ([129]).

    PNG
    media_image7.png
    370
    698
    media_image7.png
    Greyscale

Hamaguchi exemplifies Compound T-41 ([154]) comprising a donor and an acceptor (each of them are marked in the figure above).
The Compound T-41 has similar structure as the claimed compound of Chemical Formula 6 in claim 6. The only difference is that the Compound T-41 has methyl substituent at oxazole ring (marked an arrow in the figure above), while Applicant’s Chemical Formula 6 require the substituent be a substituted or unsubstituted aromatic hydrocarbon, aromatic heterocyclic group, or condensed polycyclic aromatic group.
However, Hamaguchi does teach that the variable B2 of Formula (2) can be a substituted carbon wherein the substituent can be an aromatic heterocyclic group ([139], [129]). Hamaguchi further teaches that an aromatic heterocyclic group is a preferred substituent group ([129]). Furthermore, Hamaguchi discloses a pyridyl group as a specific example of the substituent at the 2 of Formula (2) (See Compound T-59 in [155]; and see the structure marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound T-41 of Hamaguchi by substituting the methyl group corresponding to B2 of Formula (2) of Hamaguchi with a pyridyl group, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both methyl and pyridyl are the preferred substituents. Thus, the substitution of methyl with pyridyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A pyridyl group is a preferred exemplified substituent group. Choice of pyridyl from the exemplified substituents at position B2 of formula (2) of Hamaguchi would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image8.png
    231
    641
    media_image8.png
    Greyscale

The modified compound of Hamaguchi (1) has similar structure as Chemical Formula 6 of claim 6. The only difference is that the modified compound of Hamaguchi (1) has methyl substituent between the nitrogen atoms of the pyrimidine ring (marked by an arrow in the figure above).
The oxazolopyrimidine ring of the modified compound of Hamaguchi (1) corresponds to the Formula (2) of Hamaguchi ([136]-[137]). Hamaguchi teaches that A1 through A4 of Formula (2) of Hamaguchi can be CR1 or N, wherein the R1 can be hydrogen or a substituent.
Hamaguchi exemplifies various fused-azole ring structures represented by the Formula (2) of Hamaguchi, wherein the fused pyrimidine unit is substituted by only hydrogen (Examples include Compounds T-3, T-4, T-5, T-6, etc. in [151]). Therefore, hydrogen is a known exemplified substituent of the compound of Formula (2) of Hamaguchi. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified compound of Hamaguchi (1) by substituting the methyl group between the nitrogen atoms of the pyrimidine ring with a hydrogen atom, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both methyl and hydrogen are allowed substituents of the carbon positioned at any of A1 through A4 of Formula (2) of Hamaguchi. Thus, the substitution of methyl with hydrogen would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The hydrogen atom is one of finite number of exemplary substituents of the compound of Formula (2) of Hamaguchi. Choice of hydrogen atom from the exemplified substituents at any of the carbon positioned at A1 through A4 of formula (2) of Hamaguchi would 
The modification provides the following compound.

    PNG
    media_image9.png
    239
    616
    media_image9.png
    Greyscale

The modified compound of Hamaguchi (2) has identical structure as Applicant’s formula (1) of claim 1, wherein Ar1 and Ar2 are each hydrogen atom or a substituted or unsubstituted aromatic heterocyclic group; at least one of Ar1 and Ar2 is a substituted or unsubstituted aromatic heterocyclic group; Y1 is a substituted or unsubstituted heterocyclic group (pyridyl); X is an oxygen atom; Z1 and Z2 are each nitrogen atom, meeting all the limitations of claims 1 and 6.
Regarding claims 7, 10, and 16, the Modified compound of Hamaguchi (2) reads on all the features of claims 1 and 6, as outlined above.
Hamaguchi discloses an organic electroluminescent device (“organic electroluminescent element” in [009]) comprising a pair of electrodes and an organic layer including a light emitting layer sandwiched between the pair of electrodes, wherein the light emitting layer comprise a delayed fluorescent compound. 
Hamaguchi does not disclose a specific organic electroluminescent device comprising the modified compound of Hamaguchi (2); however, Hamaguchi does teach the compound represented by Formula (A) of Hamaguchi is a delayed fluorescent emitting compound ([127]-[128]), and the Modified compound of Hamaguchi (2) is encompassed by the Formula (A) of Hamaguchi. Thus, the Modified compound of Hamaguchi (2) is a delayed fluorescent emitting compound.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Hamaguchi (2) by using the compound as the delayed fluorescent compound of the light emitting layer of the organic electroluminescent device of Hamaguchi, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Modified compound of Hamaguchi (2) is within the scope of the delayed fluorescent compound of Formula (A) of Hamaguchi. Substitution of the delayed fluorescent compounds in the device of Hamaguchi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Hamaguchi comprising a pair of electrodes and one or more organic layers sandwiched between the pair of electrodes, wherein the one or more organic layers include a light emitting layer containing the Modified compound of Hamaguchi (2), meeting all the limitations of claims 7, 10, and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786